DETAILED ACTION
Claims 1-14 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claim 1 is an independent claims. Claims 2-14 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 09-11-2020.

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. It is also noted, that applicant has filed a certified copy on 09-11-2020 as required by 35 U.S.C. 119(b).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09-11-2020 is in compliance with the provisions of 37 CFR 1.97


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As per dependent claims 2-14, these claims are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Action May Be Required By Applicants 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may do one of the following:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function). For example, Applicant may amend the claimed terms from “module” to “logic/circuit” as these alternative terms have been found by the courts to recite sufficient structure. Or alternatively, Applicants may: 
present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 12, 13, and 14, are directed to “hash board for a computing device”, “computing device” and “computing device”, respectively. However, Claim 1 for which said claims depend is directed to a  “voltage following series power supply circuit”. Therefore, claims 12, 13, 14 fail to comply with requirement stated by the fourth paragraph. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –






Claims 1-3, 11-12, 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2019/120295 (hereinafter Chang) .

As per claim 1,Chang discloses a voltage-following series power supply circuit, comprising: 
a power supply end and a ground end; (VCC and ground; Fig’s 1-2)
a power supply module comprising an input end connected to the power supply end, and (DC-DC circuit comprising input end and output end; Fig’s 1-2) 
an output end for providing a power supply to two or more to-be-powered chips, (DC-DC circuit providing power to IC chips; Fig’s 1-2, ¶ [0036]) 
the power supply module and the to-be-powered chips connected in series between the power supply end and the ground end; and (DC-DC circuit providing power to IC chips configures in ; Fig’s 1-2, ¶ [0036])
at least one auxiliary power supply module for supplying an auxiliary power supply to the to-be-powered chips, (exemplary auxiliary power supply 3m for supplying power to a series of IC chips; Fig’s 1-2 )
wherein a voltage following module is further connected between the power supply end and the auxiliary power supply module for adjusting a voltage of the auxiliary power supply. (voltage booster circuit coupled between DC-DC circuit and auxiliary power supply 3m; Fig’s 1-2 ) 

As per claim 3, Chang discloses wherein the voltage at the output end of the power supply module is configured to supply a reference voltage to the voltage following module. (¶ [0041] states that the voltage booster circuit boosts 12V to 14V, thus to a PHOSITA this means that the reference voltage is 12V)  
As per claim 11, Chang discloses further comprising a voltage booster power supply module connected between the power supply end and the voltage following module. (voltage booster connected between DC-DC circuit  and auxiliary power supply; Chang; Fig’s 1-2)

As per claim 12, Chang discloses 12 comprising one or more of the voltage-following series power supply circuits according to claim 1. (auxiliary power supply  coupled to auxiliary power supplies; Chang; Fig’s 1-2)

As per claim 14, Chang discloses wherein the computing device is configured to operation of mining virtual digital currency1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over WO2019/120295 (hereinafter Chang) in view of U.S. Publication No. 2018/0262106 (hereinafter Chakkirala ) 
As per claim 4, Chang discloses the voltage following module. (Fig’s 1-2)

Chang does not distinctly disclose the following:
voltage following module comprises a power supply input end, a ground input end, a power supply output end, a comparing amplifier unit, a sampling unit, a reference voltage generating unit and a switching unit. 
However, Chakkirala, discloses the following:
voltage following module comprises a power supply input end, a ground input end, a power supply output end, a comparing amplifier unit, a sampling unit, a reference voltage generating unit and a switching unit.( Fig. 3 illustrates Vin input, circuit ground, Vout, comparator 302, sampling unit 304,Vref, and switch 208/206)

It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Chang and Chakkirala because both references are 
 
As per claim 5, Chang discloses wherein the power supply input end is connected to the power supply end, the ground input end is connected to the output end of the power supply module, and the power supply output end is connected to the auxiliary power supply module. (DC-DC circuit having an input and output end that is connected to ground. The DC-DC circuit  output is connected to auxiliary power; Chang; Fig’s 1-2) 

Allowable Subject Matter
Claims 6-10,13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Relevant Prior Art
Pertinent prior art for the instant application is U.S. Publication No. 2019/0310691 by Ahn et al. which discloses the invention directed to Provided is a crypto currency mining system capable of producing hot water, which includes a cooling system for cooling heat generated when a crypto current is mined and includes a hot 
device through exchange of heat; and a hot water producing device configured to 
produce hot water by using the heat discharged from the cooling system. 
 

Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov




	

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 14 is directed to intended use for not imposing a structural limitation, hence no patentable weight.